                      Case 1:19-cv-05773-SDA Document 82 Filed 11/10/20 Page 1 of 2




                       11/10/2020



                                                THE CITY OF NEW YORK
                                                                                                       Laura C. Williams
JAMES E. JOHNSON
Corporation Counsel
                                               LAW DEPARTMENT                               Assistant Corporation Counsel
                                                   100 CHURCH STREET                                Phone: (212) 356-2435
                                                   NEW YORK, NY 10007                                lawillia@law.nyc.gov




                                                                        November 10, 2020

        By ECF
        Honorable Stewart D. Aaron
        United States District Court                           Request GRANTED. SO ORDERED.
        Southern District of New York                          Dated: November 11, 2020
        40 Foley Square
        New York, New York 10007

                                    Re:   Viera, et al. v. The City of New York
                                          19-CV-05773 (SDA)


        Dear Judge Aaron:

                        I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for the defendant in the above-referenced
        action. I write to respectfully request a one-week extension of time, from November 13, 2020 to
        November 20, 2020, for defendant to file its opposition to plaintiffs’ motion for summary
        judgment. This is the defendant’s first request for an extension of time to file its opposition.
        Plaintiffs’ counsel consents to this request.

                       This extension request is made is made due to the undersigned’s very heavy
        caseload which, with recent intervening obligations and unanticipated matters, necessitates
        additional time to prepare and finalize defendant’s opposition to plaintiffs’ motion.

                        Accordingly, defendant requests that, if extended, the briefing schedule
        previously approved by the Court for the parties to submit simultaneous cross-motions be
        adjusted as follows:

                             Opposition Briefs:         November 20, 2020
                             Reply Briefs:              December 7, 2020
       Case 1:19-cv-05773-SDA Document 82 Filed 11/10/20 Page 2 of 2




            I appreciate the Court’s attention and consideration of this request.

                                                          Respectfully Submitted,
                                                                 /s/
                                                          Laura C. Williams
                                                          Assistant Corporation Counsel


Cc:   Counsel of Record (by ECF)




                                            -2-
